Citation Nr: 0903883	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-37 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran had active service from October 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by, at worst, a restricted diet and requires 
insulin.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2005 and October 2008, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence showing that his service-connected 
diabetes mellitus had worsened and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As noted above, in August 
2005 and October 2008, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA also has provided the veteran with 
examinations to determine the current nature and severity of 
his service-connected diabetes mellitus.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The veteran's service-connected diabetes mellitus is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2008).

Under DC 7913, the maximum 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent rating is 
assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and restrictive diet or an oral hypoglycemic agent and a 
restricted diet.  Id.

Private treatment records indicate that the veteran was 
diagnosed as having diabetes mellitus in 1988; service 
connection was granted effective May 2001.  Upon grant of 
service connection the veteran was assigned a 20 percent 
disability rating based on private treatment records showing 
treatment with insulin and dietary management.

In 2005 the veteran requested an increase in his disability 
rating as his diabetes mellitus had worsened and included 
restriction on physical activity in addition to insulin 
treatment that had to be continually adjusted by his doctor.

Records from Daniel Gaitan, M.D., covering the period from 
October 2000 until November 2007 show treatment for diabetes 
mellitus.  The records contain various notes indicating that 
the condition was "clearly not under the best control" and 
that there were "occasional dietary indiscretions."  A note 
from November 20, 2007, states that the veteran was "not 
very active."  There is, however, no indication that Dr. 
Gaitan recommended restriction of the veteran's activities in 
connection with the diabetes mellitus.

At a Compensation & Pension examination in December 2005 the 
veteran reported to the examiner that Dr. Gaitan had 
restricted his activities.  The veteran stated he was 
instructed not to repetitively lift weights more than 15 to 
20 pounds, not to walk very fast or to climb ladders.  The 
veteran stated that he did not engage in lawn work because of 
the occurrence of hypoglycemia.

VA treatment records indicate consultation between Dr. Gaitan 
and the VA physician in October 2007.  At this appointment 
the VA physician counseled the veteran to increase his level 
of exercise.  Further VA treatment records indicate 
occasional check ups and requests for medication but no 
indication that activities should be restricted.

A VA treatment records from October 2006 indicates the 
veteran was advised to increase his level of physical 
activity and exercise.  

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for diabetes is the 
most appropriate rating for assignment. Although the veteran 
maintains that he must regulate his activities in order to 
control his diabetes, which is the one criterion needed for 
assignment of a higher rating, the medical evidence does not 
support that contention.  Rather, the medical evidence of 
record demonstrates that the veteran has been encouraged to 
increase his exercise, not avoid exercise.  The medical 
evidence demonstrates that the veteran's diabetes mellitus 
requires, at most, insulin and a restricted diet for 
treatment.  This warrants a 20 percent rating under DC 7913.  
See 38 C.F.R. § 4.119, DC 7913 (2008).

There is no evidence that the disability rating assigned to 
the veteran's service-connected diabetes mellitus should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


